DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are pending and are currently examined.

Priority
This application is a 371 of PCT/US2019/014330 filed on 01/18/2019, which claims benefit of US Provisional Application No. 62/619,274 filed on 01/19/2018.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12 are drawn to A solid-liquid phase system for purification of nucleic acids from a nucleic acid-containing material, said system comprising a porous mate1ial and an aqueous two-phase system (ATPS), wherein the porous material comprises a surface and a plurality of pores, said surface and said pores comprising a plurality of cationic groups, and wherein the aqueous two-phase system comprises a first phase and a second phase.



Group III, claim 16 is drawn to A method of using the solid-liquid phase system of claim 1 for rapid purification and concentration of nucleic acids from a nucleic acid-containing material.

Group IV, claim 16 is drawn to A method for purifying nucleic acids from a nucleic acid-containing material, comprising the steps of: (a) obtaining a solid-liquid phase system comprising a solid phase and a liquid phase, wherein the solid phase comprises a porous material comprising a surf ace and a plurality of pores, said surface and said pores comprise a plurality of cationic groups, and wherein the liquid phase comprises an aqueous two-phase system (ATPS); (b) mixing the nucleic acid-containing material with the liquid phase, thereby obtaining a mixture; and (c) contacting the mixture obtained from step (b) with the solid phase, wherein the nucleic acids are capable of binding to the solid phase and subsequently passing through the pores of the porous material, wherein said nucleic acids are concentrated on said porous material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/III, the only groups having unity of invention, are directed to a technical feature: a porous material and an aqueous two-phase system (ATPS), wherein the porous material comprises a surf ace and a plurality of pores that comprise a plurality of cationic groups, and Kamei et al. (US 2015/0253320, published on September 10, 2015, also listed in IDS filed on 08/12/2020), who teach a paper fluidic device for detection of a target analyte, including nucleic acid, in a sample, where the paper fluidic device, comprising a porous matrix, is used in conjunction with an aqueous two-phase system (ATPS). In certain embodiments, the ATPS or components thereof are selected from the group consisting of a first phase solution, a second phase solution, and a mixed phase solution. The porous matrix comprises a material selected from cellulose, a fiberglass, a nitrocellulose (= 
    PNG
    media_image1.png
    580
    1017
    media_image1.png
    Greyscale
), polyvinylidene fluoride, a nylon, a charge modified nylon (pages 71/121 to 72/121, [0017-0019 and 0023]). Therefore, the technical feature of Groups I/II cannot be a special technical feature over the prior art.

Species Election 

If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific cationic group, recited in claims 2 and 3; and
B. One specific porous material, recited in claims 4-6. 

If Applicant elects Group IV, Applicant is required to elect the species as follows: 
A. One specific cationic group, recited in claims 19 and 20; and
B. One specific porous material, recited in claims 21-23.

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623